As filed with the Securities and Exchange Commission on August 30, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act file number: 811-21421 NEUBERGER BERMAN REAL ESTATE SECURITIES INCOME FUND INC. (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti Chief Executive Officer and President Neuberger Berman Real Estate Securities Income Fund Inc. c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and Addresses of agents for service) Date of fiscal year end: October 31, 2011 Date of reporting period: July 1, 2010 to June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (s.s. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31, of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended, June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4).The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained on Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden of the Secretary, Securities and Exchange Commission, treet, NE, Washington DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s. 3507. Item 1. Proxy Voting Record. 07/01/2010 - 06/30/2011 AMB Property Corporation Ticker Security ID: Meeting Date Meeting Status AMB CUSIP 00163T109 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect T. Robert Burke Mgmt For For For 2 Elect David Cole Mgmt For Against Against 3 Elect Lydia Kennard Mgmt For For For 4 Elect J. Michael Losh Mgmt For Against Against 5 Elect Hamid Moghadam Mgmt For For For 6 Elect Frederick Reid Mgmt For For For 7 Elect Jeffrey Skelton Mgmt For For For 8 Elect Thomas Tusher Mgmt For For For 9 Elect Carl Webb Mgmt For Against Against 10 Advisory Vote on Executive Compensation Mgmt For Against Against 11 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against AMB Property Corporation Ticker Security ID: Meeting Date Meeting Status AMB CUSIP 00163T109 06/01/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve merger with New Pumpkin Inc. Mgmt For For For 2 Amendments to Bylaws Mgmt For For For 3 Amendments to Charter Mgmt For For For 4 Right to Adjourn Meeting Mgmt For For For American Campus Communities, Inc. Ticker Security ID: Meeting Date Meeting Status ACC CUSIP 024835100 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Bayless, Jr. Mgmt For For For Elect R.D. Burck Mgmt For For For Elect G. Steven Dawson Mgmt For For For Elect Cydney Donnell Mgmt For For For Elect Edward Lowenthal Mgmt For For For Elect Joseph Macchione Mgmt For For For Elect Winston Walker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Annaly Capital Management, Inc. Ticker Security ID: Meeting Date Meeting Status NLY CUSIP 035710409 05/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Farrell Mgmt For For For 2 Elect Jonathan Green Mgmt For Against Against 3 Elect John Lambiase Mgmt For Against Against 4 Increase of Authorized Common Stock Mgmt For Against Against 5 Advisory Vote on Executive Compensation Mgmt For Against Against 6 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 7 Ratification of Auditor Mgmt For For For Apollo Commercial Real Estate Finance, Inc. Ticker Security ID: Meeting Date Meeting Status ARI CUSIP 03762U105 05/04/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas Abbey Mgmt For For For Elect Joseph Azrack Mgmt For For For Elect Mark Biderman Mgmt For For For Elect Alice Connell Mgmt For For For Elect Eric Press Mgmt For Withhold Against Elect Michael Salvati Mgmt For For For Elect Henry Silverman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against AvalonBay Communities, Inc Ticker Security ID: Meeting Date Meeting Status AVB CUSIP 053484101 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bryce Blair Mgmt For For For Elect Bruce Choate Mgmt For For For Elect John Healy, Jr. Mgmt For For For Elect Timothy Naughton Mgmt For For For Elect Lance Primis Mgmt For For For Elect Peter Rummell Mgmt For For For Elect H. Jay Sarles Mgmt For For For Elect W. Edward Walter Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Boston Properties, Inc. Ticker Security ID: Meeting Date Meeting Status BXP CUSIP 101121101 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lawrence Bacow Mgmt For For For 2 Elect Zoe Baird Mgmt For Against Against 3 Elect Alan Patricof Mgmt For For For 4 Elect Martin Turchin Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 7 Ratification of Auditor Mgmt For For For 8 Shareholder Proposal Regarding Sustainability Report ShrHoldr Against Against For Brandywine Realty Trust Ticker Security ID: Meeting Date Meeting Status BDN CUSIP 105368203 06/01/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect M. Walter D'Alessio Mgmt For For For Elect Anthony Nichols, Sr. Mgmt For For For Elect Gerard Sweeney Mgmt For For For Elect D. Pike Aloian Mgmt For For For Elect Wyche Fowler Mgmt For For For Elect Michael Joyce Mgmt For For For Elect Charles Pizzi Mgmt For For For Elect James Diggs Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Brookfield Properties Corporation Ticker Security ID: Meeting Date Meeting Status BPO CUSIP 112900105 05/04/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase Board Size Mgmt For For For 2 Change of Company Name Mgmt For For For Elect Gordon Arnell Mgmt For For For Elect William Cahill Mgmt For For For Elect Richard Clark Mgmt For For For Elect Jack Cockwell Mgmt For For For Elect Bruce Flatt Mgmt For For For Elect Michael Hegarty Mgmt For For For Elect F. McDonald Mgmt For For For Elect Allan Olson Mgmt For For For Elect Robert Stelzl Mgmt For For For Elect Diana Taylor Mgmt For For For Elect John E. Zuccotti Mgmt For For For 4 Appointment of Auditor and Authority to Set Fees Mgmt For For For CBL & Associates Properties, Inc. Ticker Security ID: Meeting Date Meeting Status CBL CUSIP 124830100 05/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Lebovitz Mgmt For For For Elect Gary Bryenton Mgmt For For For Elect Gary Nay Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 5 Repeal of Classified Board Mgmt For For For 6 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Digital Realty Trust, Inc. Ticker Security ID: Meeting Date Meeting Status DLR CUSIP 253868103 04/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Magnuson Mgmt For For For Elect Michael Foust Mgmt For For For Elect Laurence Chapman Mgmt For For For Elect Kathleen Earley Mgmt For Withhold Against Elect Ruann Ernst Mgmt For For For Elect Dennis Singleton Mgmt For For For Elect Robert Zerbst Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Eastgroup Properties, Inc. Ticker Security ID: Meeting Date Meeting Status EGP CUSIP 277276101 05/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect D. Pike Aloian Mgmt For Withhold Against Elect H.C. Bailey, Jr. Mgmt For For For Elect Hayden Eaves, III Mgmt For For For Elect Fredric Gould Mgmt For For For Elect David Hoster II Mgmt For For For Elect Mary McCormick Mgmt For Withhold Against Elect David Osnos Mgmt For Withhold Against Elect Leland Speed Mgmt For For For 2 Ratification of Auditor Mgmt For Against Against 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Entertainment Properties Trust Ticker Security ID: Meeting Date Meeting Status EPR CUSIP 29380T105 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Brain Mgmt For For For Elect Robert Druten Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For Equity One, Inc. Ticker Security ID: Meeting Date Meeting Status EQY CUSIP 294752100 05/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Noam Ben-Ozer Mgmt For For For Elect James Cassel Mgmt For For For Elect Cynthia Cohen Mgmt For For For Elect David Fischel Mgmt For For For Elect Neil Flanzraich Mgmt For For For Elect Nathan Hetz Mgmt For Withhold Against Elect Chaim Katzman Mgmt For Withhold Against Elect Peter Linneman Mgmt For Withhold Against Elect Jeffrey Olson Mgmt For For For Elect Dori Segal Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 5 Amendment to the 2000 Executive Incentive Compensation Plan Mgmt For Against Against Essex Property Trust, Inc. Ticker Security ID: Meeting Date Meeting Status ESS CUSIP 297178105 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Brady Mgmt For For For Elect Byron Scordelis Mgmt For For For Elect Janice Sears Mgmt For For For Elect Claude Zinngrabe Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Federal Realty Investment Trust Ticker Security ID: Meeting Date Meeting Status FRT CUSIP 313747206 05/04/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jon Bortz Mgmt For For For Elect David Faeder Mgmt For For For Elect Kristin Gamble Mgmt For For For Elect Warren Thompson Mgmt For For For Elect Donald Wood Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For General Growth Properties, Inc. Ticker Security ID: Meeting Date Meeting Status GGP CUSIP 370023103 04/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Clark Mgmt For For For Elect Mary Lou Fiala Mgmt For For For Elect J. Bruce Flatt Mgmt For For For Elect John Haley Mgmt For For For Elect Cyrus Madon Mgmt For For For Elect Sandeep Mathrani Mgmt For For For Elect David Neithercut Mgmt For For For Elect Sheli Rosenberg Mgmt For For For Elect John Schreiber Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For HCP, Inc. Ticker Security ID: Meeting Date Meeting Status HCP CUSIP 40414L109 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Flaherty III Mgmt For For For 2 Elect Christine Garvey Mgmt For For For 3 Elect David Henry Mgmt For For For 4 Elect Lauralee Martin Mgmt For For For 5 Elect Michael McKee Mgmt For For For 6 Elect Peter Rhein Mgmt For For For 7 Elect Kenneth Roath Mgmt For For For 8 Elect Richard Rosenberg Mgmt For For For 9 Elect Joseph Sullivan Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Health Care Reit, Inc. Ticker Security ID: Meeting Date Meeting Status HCN CUSIP 42217K106 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Ballard, Jr. Mgmt For For For 2 Elect Peter Grua Mgmt For For For 3 Elect R. Scott Trumbull Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 6 Increase of Authorized Common Stock Mgmt For For For 7 Ratification of Auditor Mgmt For For For Highwoods Properties, Inc. Ticker Security ID: Meeting Date Meeting Status HIW CUSIP 431284108 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Adler Mgmt For For For Elect Gene Anderson Mgmt For For For Elect Edward Fritsch Mgmt For For For Elect David Hartzell Mgmt For For For Elect Sherry Kellett Mgmt For For For Elect L. Glenn Orr, Jr. Mgmt For For For Elect O. Temple Sloan, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For iStar Financial Inc. Ticker Security ID: Meeting Date Meeting Status SFI CUSIP 45031U507 06/01/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jay Sugarman Mgmt For For For Elect Glenn August Mgmt For For For Elect Robert Holman, Jr. Mgmt For For For Elect Robin Josephs Mgmt For For For Elect John McDonald Mgmt For For For Elect George Puskar Mgmt For For For Elect Dale Anne Reiss Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Kimco Realty Corporation Ticker Security ID: Meeting Date Meeting Status KIM CUSIP 49446R109 05/04/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Milton Cooper Mgmt For For For Elect Philip Coviello Mgmt For For For Elect Richard Dooley Mgmt For Withhold Against Elect Joe Grills Mgmt For For For Elect David Henry Mgmt For For For Elect F. Patrick Hughes Mgmt For For For Elect Frank Lourenso Mgmt For Withhold Against Elect Colombe Nicholas Mgmt For For For Elect Richard Saltzman Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For Liberty Property Trust Ticker Security ID: Meeting Date Meeting Status LRY CUSIP 531172104 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect M. Leanne Lachman Mgmt For For For Elect Stephen Steinour Mgmt For For For Elect Frederick Buchholz Mgmt For Withhold Against Elect Thomas DeLoach, Jr. Mgmt For For For Elect Daniel Garton Mgmt For For For Elect Stephen Siegel Mgmt For For For Elect Katherine Dietze Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For LTC Properties, Inc. Ticker Security ID: Meeting Date Meeting Status LTC CUSIP 502175102 06/01/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Andre Dimitriadis Mgmt For For For Elect Boyd Hendrickson Mgmt For Withhold Against Elect Edmund King Mgmt For For For Elect Devra Shapiro Mgmt For Withhold Against Elect Wendy Simpson Mgmt For For For Elect Timothy Triche Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Mack-Cali Realty Corporation Ticker Security ID: Meeting Date Meeting Status CLI CUSIP 554489104 05/24/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Mack Mgmt For For For Elect Nathan Gantcher Mgmt For For For Elect David Mack Mgmt For For For Elect Alan Philibosian Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For Mid-America Apartment Communities, Inc. Ticker Security ID: Meeting Date Meeting Status MAA CUSIP 59522J103 05/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect H. Eric Bolton, Jr. Mgmt For For For Elect Alan Graf, Jr. Mgmt For For For Elect John Grinalds Mgmt For For For Elect Ralph Horn Mgmt For For For Elect Philip Norwood Mgmt For For For Elect W. Reid Sanders Mgmt For For For Elect William Sansom Mgmt For For For Elect Simon Wadsworth Mgmt For For For 2 Increase of Authorized Common Stock Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 5 Ratification of Auditor Mgmt For For For Omega Healthcare Investors, Inc. Ticker Security ID: Meeting Date Meeting Status OHI CUSIP 681936100 06/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Harold Kloosterman Mgmt For For For Elect C.Taylor Pickett Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Piedmont Office Realty Trust Inc. Ticker Security ID: Meeting Date Meeting Status PDM CUSIP 720190206 06/30/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Wayne Woody Mgmt For For For Elect Michael Buchanan Mgmt For For For Elect Wesley Cantrell Mgmt For For For Elect William Keogler, Jr. Mgmt For For For Elect Donald Moss Mgmt For For For Elect Frank McDowell Mgmt For For For Elect Donald Miller Mgmt For For For Elect Jeffrey Swope Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Piedmont Office Realty Trust, Inc. Ticker Security ID: Meeting Date Meeting Status PDM CUSIP 720190206 09/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Wayne Woody Mgmt For For For Elect Michael Buchanan Mgmt For For For Elect Wesley Cantrell Mgmt For For For Elect William Keogler, Jr. Mgmt For For For Elect Donald Moss Mgmt For For For Elect Frank McDowell Mgmt For For For Elect Donald Miller Mgmt For For For Elect Jeffrey Swope Mgmt For For For 2 Ratification of Auditor Mgmt For For For Prologis Ticker Security ID: Meeting Date Meeting Status PLD CUSIP 743410102 06/01/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve merger with Pumpkin LLC Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Regency Centers Corporation Ticker Security ID: Meeting Date Meeting Status REG CUSIP 758849103 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Martin Stein, Jr. Mgmt For For For Elect Raymond Bank Mgmt For For For Elect C. Ronald Blankenship Mgmt For For For Elect Alvin Carpenter Mgmt For For For Elect J. Dix Druce Jr. Mgmt For For For Elect Mary Lou Fiala Mgmt For For For Elect Bruce Johnson Mgmt For Withhold Against Elect Douglas Luke Mgmt For For For Elect John Schweitzer Mgmt For For For Elect Brian Smith Mgmt For For For Elect Thomas Wattles Mgmt For For For 2 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 2011 Omnibus Incentive Plan Mgmt For Against Against 5 Ratification of Auditor Mgmt For For For Simon Property Group, Inc. Ticker Security ID: Meeting Date Meeting Status SPG CUSIP 828806109 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Melvyn Bergstein Mgmt For For For 2 Elect Linda Bynoe Mgmt For For For 3 Elect Larry Glasscock Mgmt For For For 4 Elect Karen Horn Mgmt For Against Against 5 Elect Allan Hubbard Mgmt For For For 6 Elect Reuben Leibowitz Mgmt For For For 7 Elect Daniel Smith Mgmt For For For 8 Elect J. Albert Smith, Jr. Mgmt For For For 9 Advisory Vote on Executive Compensation Mgmt For For For 10 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 11 Ratification of Auditor Mgmt For For For Sovran Self Storage, Inc. Ticker Security ID: Meeting Date Meeting Status SSS CUSIP 84610H108 05/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Attea Mgmt For For For Elect Kenneth Myszka Mgmt For For For Elect John Burns Mgmt For For For Elect Anthony Gammie Mgmt For For For Elect Charles Lannon Mgmt For For For Elect James Boldt Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Starwood Property Trust Inc. Ticker Security ID: Meeting Date Meeting Status STWD CUSIP 85571B105 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Bronson Mgmt For For For Elect Jeffery DiModica Mgmt For For For Elect Jeffery Dishner Mgmt For Withhold Against Elect Camille Douglas Mgmt For For For Elect Boyd Fellows Mgmt For For For Elect Barry Sternlicht Mgmt For For For Elect Strauss Zelnick Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 Ratification of Auditor Mgmt For For For Tanger Factory Outlet Centers, Inc. Ticker Security ID: Meeting Date Meeting Status SKT CUSIP 875465106 05/13/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jack Africk Mgmt For For For Elect Steven Tanger Mgmt For For For Elect William G. Benton Mgmt For For For Elect Bridget Ryan Berman Mgmt For For For Elect Donald Drapkin Mgmt For For For Elect Thomas Reddin Mgmt For For For Elect Thomas Robinson Mgmt For For For Elect Allan Schuman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Increase of Authorized Common Stock Mgmt For Against Against 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against The Macerich Company Ticker Security ID: Meeting Date Meeting Status MAC CUSIP 554382101 05/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Abbey Mgmt For For For 2 Elect Dana Anderson Mgmt For For For 3 Elect Arthur Coppola Mgmt For For For 4 Elect Edward Coppola Mgmt For For For 5 Elect James Cownie Mgmt For For For 6 Elect Fred Hubbell Mgmt For For For 7 Elect Diana Laing Mgmt For For For 8 Elect Stanley Moore Mgmt For For For 9 Elect Mason Ross Mgmt For For For 10 Elect William Sexton Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For Against Against 13 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Ventas, Inc. Ticker Security ID: Meeting Date Meeting Status VTR CUSIP 92276F100 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Debra Cafaro Mgmt For For For 2 Elect Douglas Crocker, II Mgmt For For For 3 Elect Ronald Geary Mgmt For For For 4 Elect Jay Gellert Mgmt For For For 5 Elect Matthew J. Lustig Mgmt For For For 6 Elect Robert Reed Mgmt For For For 7 Elect Sheli Rosenberg Mgmt For For For 8 Elect Glenn Rufrano Mgmt For For For 9 Elect James Shelton Mgmt For For For 10 Elect Thomas Theobald Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Vornado Realty Trust Ticker Security ID: Meeting Date Meeting Status VNO CUSIP 929042109 05/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Anthony Deering Mgmt For Withhold Against Elect Michael Lynne Mgmt For Withhold Against Elect Ronald Targan Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 5 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against 6 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against 7 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against Washington Real Estate Investment Trust Ticker Security ID: Meeting Date Meeting Status WRE CUSIP 939653101 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edward Civera Mgmt For For For 2 Elect Terence Golden Mgmt For For For 3 Elect Wendelin White Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Elimination of Supermajority Requirement Mgmt For For For 6 Adoption of Majority Vote for Election of Directors Mgmt For For For 7 Amend Declaration of Trust to Update and Modernize Certain Governance and Other Provisions Mgmt For For For 8 Authorization of Preferred Stock Mgmt For For For 9 Advisory Vote on Executive Compensation Mgmt For For For 10 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Neuberger Berman Real Estate Securities Income Fund Inc. By: /s/ Robert Conti Robert Conti Chief Executive Officer and President Date:August 26, 2011
